Exhibit 10.1
2010 DECLARATION OF AMENDMENT
TO
MIMEDX GROUP, INC. ASSUMED 2006 STOCK INCENTIVE PLAN
THIS 2010 DECLARATION OF AMENDMENT, is made effective as of the 23rd day of
February, 2010, by MIMEDX GROUP, INC. (the “Corporation”), to the MiMedx Group,
Inc. Assumed 2006 Stock Incentive Plan (the “Plan”).
R E C I T A L S:
WHEREAS, the Board of Directors of the Company (the “Board”) has deemed it
advisable to increase the aggregate number of shares of Common Stock that may be
issued pursuant to Awards (as defined in the Plan) granted under the Plan from
5,500,000 shares to 8,500,000 shares;
WHEREAS, Section 12 of the Plan authorizes the Board acting as the Administrator
(as defined in the Plan) to amend the Plan, provided that any amendment required
by Applicable Laws (as defined in the Plan) to be approved by the Company’s
shareholders shall be approved by the Company’s shareholders;
WHEREAS, the Board of the Company has deemed it advisable to amend the Plan as
set forth herein; and
WHEREAS, the Corporation desires to evidence such amendments by this 2010
Declaration of Amendment.
NOW, THEREFORE, IT IS DECLARED that, effective as of February 23, 2010, the Plan
shall be and hereby is amended as follows:

1.  
Amendment to Section 5(a). Section 5(a) (“Shares of Stock Subject to the Plan”)
of the Plan is hereby amended by substituting “8,500,000” for 5,500,000 in
Section 5(a), so that Section 5(a) shall be amended as follows:

"(a) Shares of Stock Subject to the Plan. Subject to adjustments as provided in
Section 5(d), the aggregate number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall not exceed 8,500,000 shares.
Shares delivered under the Plan shall be authorized but unissued shares,
treasury shares or shares purchased on the open market or by private purchase.
The Corporation hereby reserves sufficient authorized shares of Common Stock to
meet the grant of Awards hereunder.”

2.  
Amendment to Section 5(b). Section 5(b)(i) (“Award Limitations”) of the Plan
shall be amended by substituting “8,500,000” for “5,500,000,” so that
Section 5(b)(i) shall be amended as follows (with the remainder of Section 5(b)
being unchanged):

"(i) The maximum number of shares of Common Stock that may be issued to any one
Participant under the Plan pursuant to the grant of Incentive Options shall not
exceed 8,500,000 shares;”

 

1



--------------------------------------------------------------------------------



 



3.  
Continued Effect. Except as set forth herein, the Plan shall be unchanged and
shall remain in full force and effect.

IN WITNESS WHEREOF, this 2010 Declaration of Amendment is executed on behalf of
MiMedx Group, Inc. effective as of the day and year first above written.

                                  MiMedx Group, Inc.
 
                                By:   /s/: Michael J. Senken                  
 
              Name:   Michael J. Senken
 
                   
 
              Title:   Chief Financial Officer
 
                   
 
                    ATTEST:    
 
                    By:   /s/: Roberta L. McCaw                              
 
  Name:   Roberta L. McCaw            
 
                   
 
  Title:   Secretary and Treasurer            
 
                   

 

2